Exhibit 99.1 TRANSOCEAN LTD. STATUTORY FINANCIAL STATEMENTS For the years ended December31, 2014 and 2013 [THIS PAGE INTENTIONALLY LEFT BLANK] Ernst & Young Ltd Maagplatz 1 P.O. Box CH-8010 Zurich To the General Meeting of Transocean Ltd., Steinhausen Zurich, February 25, 2015 Report of the statutory auditor on the financial statements As statutory auditor, we have audited the financial statements of Transocean Ltd., which comprise the statement of operations, balance sheet and notes (pages SR-2 to SR-11), for the year ended December31, 2014. Board of Directors’ responsibility The Board of Directors is responsible for the preparation of the financial statements in accordance with the requirements of Swiss law and the company’s articles of incorporation. This responsibility includes designing, implementing and maintaining an internal control system relevant to the preparation of financial statements that are free from material misstatement, whether due to fraud or error. The Board of Directors is further responsible for selecting and applying appropriate accounting policies and making accounting estimates that are reasonable in the circumstances. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Swiss law and Swiss Auditing Standards. Those standards require that we plan and perform the audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers the internal control system relevant to the entity’s preparation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control system. An audit also includes evaluating the appropriateness of the accounting policies used and the reasonableness of accounting estimates made, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements for the year ended December31, 2014 comply with Swiss law and the company’s articles of incorporation. Report on other legal requirements We confirm that we meet the legal requirements on licensing according to the Auditor Oversight Act (AOA) and independence (article728CO and article11AOA) and that there are no circumstances incompatible with our independence. In accordance with article728a paragraph1 item3CO and Swiss Auditing Standard890, we confirm that an internal control system exists, which has been designed for the preparation of financial statements according to the instructions of the Board of Directors. We further confirm that the proposed appropriation of available earnings (pages SR-12 to SR-13) complies with Swiss law and the company’s articles of incorporation. We recommend that the financial statements submitted to you be approved. We further confirm that the proposed appropriation of available earnings (pages SR-12 to SR-13) complies with Swiss law and the company’s articles of incorporation. We recommend that the financial statements submitted to you be approved. Ernst & Young Ltd /s/ Robin Errico /s/ Jolanda Dolente Licensed audit expert Licensed audit expert (Auditor in charge) SR-1 TRANSOCEAN LTD. STATEMENTS OF OPERATIONS (Inthousands) Years ended December31, Income Guarantee fee income chf chf Dividend income — Interest income 25 14 Total income Costs and expenses General and administrative Depreciation expense Interest expense Total costs and expenses Loss on impairment — Gain on currency exchange Net loss chf ) chf ) See accompanying notes. SR-2 TRANSOCEAN LTD. BALANCE SHEETS (inthousands) December31, Assets Cash chf chf Receivables from affiliates Trade and other current assets Total current assets Property and equipment Less accumulated depreciation Property and equipment, net — Investment in affiliates Own shares Other non-current assets 78 77 Total assets chf chf Liabilities and shareholders’ equity Interest payable to affiliates chf chf Distribution payable Trade and other current liabilities Total current liabilities Long-term note payable to affiliates Total non-current liabilities Share capital Legal reserves General legal reserves—reserve from capital contribution Reserve for treasury shares—reserve from capital contribution Free reserves Dividend reserve from capital contribution Retained earnings (accumulated loss) Earnings brought forward from previous years Net loss for the period ) ) Total shareholders’ equity Total liabilities and shareholders’ equity chf chf See accompanying notes. SR-3 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS Note1—General TransoceanLtd. (the “Company”, the “Group”, “we”, “us”, or “our”) is the parent company of TransoceanInc., Transocean ManagementLtd., and Transocean ServicesAS, our wholly-owned subsidiaries.TransoceanLtd. is registered with the commercial register in the canton of Zug, and its stock is listed on the New York Stock Exchange and on the SIX Swiss Exchange. Note2—Significant Accounting Policies Presentation—We prepare our unconsolidated statutory financial statements in accordance with Swiss law by applying the requirements of the Swiss Code of Obligations.The statutory financial statements are of overriding importance for the purpose of the economic and financial assessment of the Company. Foreign currency—We maintain our accounting records in United States (“U.S.”) dollars and translate them into Swissfrancs for statutory reporting purposes.We translate into Swiss francs our assets and liabilities that are denominated in foreign currencies using the year-end currency exchange rates, except prior-year transactions for our investments in affiliates and our equity, which are translated at historical exchange rates.We translate into Swiss francs our income statement transactions that are denominated in foreign currencies using the average currency exchange rates for the year. Our principal exchange rates were as follows: Average exchange rates for the years ended December31, Exchange rates at December31, CHF / USD CHF / GBP CHF / NOK We recognize realized currency exchange gains and losses arising from business transactions and net unrealized currency exchange losses in current period earnings.We defer net unrealized currency exchange gains and record such deferred gains in other current liabilities. Cash—We hold cash balances, denominated in Swiss francs and U.S. dollars, which include cash deposited in demand bank accounts, money market investment accounts and other liquid investments and interest earned on such cash balances. Current assets and liabilities—We record current assets at historical cost less adjustments for impairment of value and current liabilities at historical cost. Property and equipment—We record property and equipment at historical cost net of accumulated depreciation.We generally recognize depreciation expense using the straight-line method.Our property and equipment primarily consists of office equipment that has estimated original useful lives of fouryears. Investments in affiliates—We record our investments in affiliates at acquisition cost less adjustments for impairment of value.We evaluate our investments in affiliates for impairment annually and record an impairment loss when the carrying amount of such assets exceeds the fair value.We estimate fair value of our investments using a variety of valuation methods, including the income and market approaches.Our estimates of fair value represent a price that would be received to sell the asset in an orderly transaction between market participants in the principal market for the asset. Note3—Investment in Affiliates Overview—Our direct investments in affiliates were as follows (in thousands, except percentages and share capital): Company name Purpose Domicile Ownership interest Share capital Investment at December31, Transocean Inc. Holding Cayman Islands % usd chf chf Transocean ManagementLtd. Management and administration Geneva, Switzerland 90 % chf chf 90 chf 90 Transocean Services AS Holding Norway 99 % nok chf chf Impairment—As a result of the annual impairment testwe concluded that the carrying amount of the investments in TransoceanInc. and Transocean ServicesAS was impaired.Accordingly, we recognized an aggregate loss of CHF 7.5billion associated with the impairments.See Note11—Subsequent Events. SR-4 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued At December31, 2014 and 2013, our principal indirect investments in affiliates were as follows: Company name Purpose Domicile Ownership interest Global Marine Inc. Leasing / operating United States % GSF Leasing Services GmbH Leasing Zug, Switzerland % Sedco Forex Holdings Limited Leasing / operating Cayman Islands % Sedco Forex International Inc. Leasing / operating Panama % Transocean Drilling Offshore S.a.r.l Leasing / operating Luxembourg % Transocean Financing GmbH Financing Zug, Switzerland % Transocean Hungary Holdings LLC Leasing / operating Hungary % Transocean Norway Drilling AS Holding Norway % Transocean Offshore Deepwater Drilling Inc. Leasing / operating United States % Transocean Offshore Holdings Limited Holding Cayman Islands % Transocean Offshore International Ventures Limited Leasing / operating Cayman Islands % Transocean Partners Holdings Limited* Holding Cayman Islands % Transocean Partners LLC* Holding Marshall Islands 71 % Transocean Entities Holdings GmbH Holding Zug, Switzerland % Transocean Worldwide Inc. Holding Cayman Islands % Triton Asset Leasing GmbH Leasing Zug, Switzerland % Triton Hungary Investments 1 LLC Holding Hungary % Triton Nautilus Asset Leasing GmbH Leasing Zug, Switzerland % *Transocean Partners Holdings Limited and Transocean Partners LLC were identified as significant indirect investments in the year ended December 31, 2014. Note4—Own Shares Overview—The following is a summary of changes in the registered shares (i)that were repurchased under our share repurchase program for cancellation purposes and (ii)held by TransoceanInc., to satisfy obligations under our share-based compensation plans (in thousands, except percentages): Treasury shares Total shares issued Percentage of issued Balance at December31, 2012 (a) % Transfers under share-based compensation plans ) Balance at December31, 2013 % Transfers under share-based compensation plans ) Balance at December31, 2014 % (a) Total shares issued included the additional 8.7million authorized share capital increased in May2012. Share repurchase program—In May2009, at our annual general meeting, our shareholders approved and authorized our board of directors, at its discretion, to repurchase an amount of our shares for cancellation with an aggregate purchase price of up to CHF3.5billion, equivalent to approximately USD3.5billion using a currency exchange rate of USD1.00 to CHF0.99 as of the close of trading on December31, 2014.In the years ended December31, 2014 and 2013, we did not repurchase any shares under the share repurchase program.At December31, 2014 and 2013, we held 2.9million of our shares, repurchased under the share repurchase program, with an aggregate carrying amount of CHF257million.The carrying amount of these shares is recorded at historical cost because we have designated these shares to be cancelled. Shares held by subsidiary—TransoceanInc. holds our shares to satisfy our obligations to deliver shares in connection with awards granted under our incentive plans or other rights to acquire our shares.We record transfers of such shares at historical cost.In the years ended December31, 2014 and 2013, we transferred 1.5million and 1.3million shares, respectively, from the treasury shares held by TransoceanInc. to satisfy obligations under our share-based compensation plans.In the years ended December31, 2014 and 2013, we received cash proceeds of CHF1million and CHF4million, respectively, in connection with treasury shares transferred in exchange for options exercised under our share-based compensation plans. SR-5 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued Note5—Shareholders’ Equity Overview—Changes in our shareholder’s equity were as follows (in thousands): Share capital Legal reserves Free reserves Shares Amount General legal reserves – reserve from capital contribution Reserve for treasury shares – reserve from capital contribution (a) Dividend reserve from capital contribution Retained earnings (accumulated loss) Total shareholders’ equity Balance at December31, 2012 chf chf chf chf — chf chf Treasury share transactions — — ) — — — Transfer to free reserve – dividend reserve from capital contribution —- —- ) — — — Distribution payable — ) — ) Net loss — ) ) Balance at December31, 2013 Treasury share transactions — — ) — — — Transfer to free reserve – dividend reserve from distribution payable — Transfer to general legal reserves - reserve from capital contribution — — — ) — — Transfer to free reserve – dividend reserve from capital contribution — — ) — — — Distribution payable — ) — ) Net loss — ) ) Balance at December31, 2014 chf chf chf chf chf ) chf (a) The reserve for treasury shares represents the aggregate cost of treasury shares held directly by TransoceanLtd. and indirectly by TransoceanLtd. through TransoceanInc.During the years ended December31, 2014 and 2013, TransoceanInc. withheld 34,492and 384,758treasury shares, respectively, through a broker arrangement and limited to statutory tax in satisfaction of withholding taxes due by our employees upon the vesting of restricted shares granted under our Long-Term Incentive Plan.For the years ended December31, 2014 and 2013, the aggregate value of treasury share transactions was CHF1.4million and CHF17.9million, respectively.See Note4—Own Shares. Authorized share capital—In May2014, at the annual general meeting, our shareholders approved an authorized share capital in the amount of CHF336.5 million, authorizing the issuance of a maximum of 22.5million fully paid-in shares with a par value of CHF15per share.As of December 31, 2014 the entire amount of authorized share capital is available for issuance. Conditional share capital—Our articles of association provide for conditional share capital that permits us to issue up to 167.6million additional registered shares without obtaining additional shareholder approval.The conditional shares may be issued under the following circumstances: through the exercise of conversion, exchange, option, warrant or similar rights for the subscription of shares granted in connection with bonds, options, warrants or other securities newly or already issued in national or international capital markets or new or already existing contractual obligations convertible into or exercisable or exchangeable for our registered shares or the shares of oneof our group companies or any of their respective predecessors; or in connection with the issuance of registered shares, options or other share-based awards to directors, employees, contractors, consultants or other persons providing services to us. In connection with the issuance of bonds, notes, warrants or other financial instruments or contractual obligations that are convertible into, exercisable for or exchangeable for our registered shares, our board of directors is authorized to withdraw or limit the advance subscription rights of shareholders under certain circumstances. Distributions to shareholders—In May2014, at our annual general meeting, our shareholders approved a distribution of qualifying general legal reserves in the form of a U.S. dollar denominated dividend of USD3.00per outstanding share, payable in fourinstallments of USD0.75per outstanding share, subject to certain limitations.In May2014, we transferred CHF2.0billion from general legal reserves—reserve from capital contribution to free reserves—dividend reserve from capital contribution, and we recognized a distribution payable of CHF1.0billion, with the corresponding entry to free reserves—dividend reserve from capital contribution.On June18,2014, September17,2014 and December17,2014, we paid the firstthreeinstallments, in the aggregate amount of CHF765million, to shareholders of record as of May30, 2014, August22, 2014 and November12, 2014, respectively.At December31, 2014, the carrying amount of the unpaid distribution payable was CHF264million. In May2013, at our annual general meeting, our shareholders approved a distribution of qualifying general legal reserves in the form of a U.S. dollar denominated dividend of USD2.24per outstanding share, payable in fourinstallments of USD0.56per outstanding share, subject to certain limitations.In May2013, we transferred CHF1.6billion from general legal reserves—reserve from capital contribution to free reserves—dividend reserve from capital contribution, and we recognized a distribution payable of CHF738million, with the corresponding entry to free reserves—dividend reserve from capital contribution.On June19, 2013, September18, 2013 and December18, 2013, we paid the firstthreeinstallments, in the aggregate amount of CHF557million, to shareholders of record as of May31, 2013, August23, 2013 and November15, 2013, respectively.At December31, 2013, the carrying amount of the unpaid distribution payable was CHF181million.On March19, 2014, we paid the finalinstallment, in the aggregate amount of CHF178million, to shareholders of record as of February21, 2014.The remaining CHF3million was transferred back to the dividend reserve at that date. We also transferred CHF859million from free reserves—dividend reserve from capital contribution to general legal reserves—reserve from capital contribution as per the tax ruling dated April2, 2013. See Note11—Subsequent Events. SR-6 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued Note6—Share Ownership Significant shareholders—Certain significant shareholders have reported to us that they held, directly or through their affiliates, the following beneficial interests in excess of 5percent of our issued share capital (in thousands, except percentages): December31, 2014 Name Number of shares Percentage of issued share capital BlackRock,Inc. 6.44% Icahn Group 5.75% Credit Suisse Group AG 5.31% December31, 2013 Name Number of shares Percentage of issued share capital BlackRock,Inc. 6.05% Franklin Resources, Inc. 5.93% Icahn Group 5.75% Own Shares—At December31, 2014 and 2013, we held, directly and indirectly through TransoceanInc., 11.5million registered shares and 13.1million registered shares respectively, representing 3.09percent and 3.49percent of the issued share capital, respectively.See Note4—Own Shares. Further, we agreed with Carl Icahn and certain investment funds managed by Mr.Icahn (collectively, the “IcahnGroup”) to make certain proposals for approval by the shareholders at the 2014annual general meeting.These proposals related to the 2014dividend distribution, Icahn Group designated board nominees, and an amendment to our articles of association regarding the maximum size of our board of directors.The Icahn Group committed to certain standstill restrictions and to vote in favor of our slate of director nominees and certain other proposals our Board of Directors recommended at the 2014annual general meeting.At December31, 2014 and December31, 2013, the Company and the Icahn Group, together, held 33.0million registered shares and 34.6million registered shares, representing 8.83percent and 9.26percent, respectively, of the issued share capital.Note that the most recent information on the individual beneficial shareholding of Icahn Group dated as of November10, 2013, corresponding to approximately 21,483,000registered shares.The decrease in the reported number of registered shares held by us and the Icahn Group together is attributable to the decrease in own shares held by us as at December31, 2014 compared to the own shares held by us as at December31, 2013. SR-7 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued Shares held by board members—The members of our board of directors held our shares as follows: December31, 2014 December31, 2013 Name Vested and unvested deferred units and restricted shares (a) Stock options and stock appreciation rights Vested and unvested deferred units and restricted shares (a) Stock options and stock appreciation rights Ian C. Strachan — — Glyn A. Barker — — Jagjeet Bindra (b) — — — Thomas W. Cason (b) — — Vanessa C.L. Chang — — Frederico F. Curado — — Chad Deaton — — Tan Ek Kia — — Vincent J. Intrieri (c) — — — Steve Lucas (b) — — — Martin B. McNamara — — Samuel Merksamer — — Merrill A. “Pete” Miller, Jr. (d) — — — Edward R. Muller Steven L. Newman Robert M. Sprague (b) — — — Total (a) Includes shares held privately, shares held in the U.S. retirement savings plan, and shares subject to deferred compensation. (b) Messrs. Bindra, Cason, Lucas, and Sprague did not stand for reelection at the 2014 annual general meeting held on May16, 2014 and were not required to report beneficial ownership at December31, 2014. (c) Mr. Intrieri was for the first time elected to the board of directors at the 2014 annual general meeting held on May16, 2014. (d) Mr. Miller was for the first time elected to the board of directors at an extraordinary general meeting held on September22, 2014. Shares held by the executive management team—Our executive management team consists of the President and Chief Executive Officer, the Executive Vice President and Chief Financial Officer, and the Executive Vice President and Chief Operating Officer. The members of our executive management team held our shares and the conditional rights to receive shares under our share-based compensation plans as follows: December31, 2014 Name Number of shares held (a) Number of granted shares vesting in 2015 (b) Number of granted shares vesting in 2016 (b) Number of granted shares vesting in 2017 (b) Total shares Steven L. Newman Esa Ikäheimonen John Stobart Total (a) The number of shares held includes privately held shares, U.S. retirement savings plan shares and employee stock purchase plan shares. (b) The number of granted shares vesting in the years ending December31, 2015, 2016 and 2017 represents the vesting of previously granted time-based deferred units and performance-based contingent deferred units. December31, 2013 Name Number of shares held (a) Number of granted shares vesting in 2014 (b) Number of granted shares vesting in 2015 (b) Number of granted shares vesting in 2016 (b) Total shares Steven L. Newman Esa Ikäheimonen John Stobart Total (a) The number of shares held includes privately held shares, U.S. retirement savings plan shares and employee stock purchase plan shares. (b) The number of granted shares vesting in the years ending December31, 2014, 2015 and 2016 represents the vesting of previously granted time-based deferred units and market-based contingent deferred units. SR-8 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued Stock options held by members of the executive management team—The members of our executive management team held vested and unvested stock options as follows: December31, 2014 Name Number of granted stock options vested and outstanding Number of granted stock options vesting in 2015 Number of granted stock options vesting in 2016 Number of granted stock options vesting in 2017 Total vested and unvested stock options Steven L. Newman — Esa Ikäheimonen — John Stobart — Total — December31, 2013 Name Number of granted stock options vested and outstanding Number of granted stock options vesting in 2014 Number of granted stock options vesting in 2015 Number of granted stock options vesting in 2016 Total vested and unvested stock options Steven L. Newman Esa Ikäheimonen — John Stobart — Total Note7—Guarantees and Commitments TransoceanInc. debt obligations—TransoceanInc. has issued certain debt securities or entered into other debt instruments, including notes, revolving credit facilities, debentures, surety bonds, letters of credit, and convertible note obligations.We have guaranteed certain of these debt securities or other debt instruments.We are not subject to any significant restrictions on their ability to obtain funds from their consolidated subsidiaries by dividends, loans or return of capital distributions.At December31, 2014 and 2013, the aggregate carrying amount of debt that we have guaranteed was USD9.0billion, equivalent to approximately CHF9.0billion and CHF8.0billion, respectively. Macondowell litigation settlement obligations—On January3, 2013, certain of our wholly-owned subsidiaries reached agreements with the U.S. Department of Justice (“DOJ”) to resolve certain matters arising from the Macondowell incident.The agreements included a criminal plea (the “Plea Agreement”), pursuant to which oneof our subsidiaries pled guilty to onemisdemeanor count of negligently discharging oil in the U.S. Gulf of Mexico, in violation of the U.S. Clean Water Act, and a civil consent decree (the “Consent Decree”), which resolved certain claims by the DOJ, the U.S. Environmental Protection Agency (the “EPA”) and the U.S. Coast Guard against certain of our subsidiaries (the “Transocean Defendants”) and certain incidents of noncompliance that were alleged by the U.S. Bureau of Safety and Environmental Agency. As part of this resolution, under the terms of the Plea Agreement and the Consent Decree, certain of our subsidiaries agreed to pay USD1.4billion, equivalent to approximately CHF1.3billion, in fines, recoveries and civil penalties, excluding interest, in scheduled payments over a five-year period through 2017.We have guaranteed the scheduled payments and other obligations required of the Transocean Defendants under the Plea Agreement and the Consent Decree.In connection with our guarantee, the Transocean Defendants pay to us a guarantee fee.The guarantee fee is paid annually, beginning on January1, 2014 through 2018, and is equivalent to 1.76percent of the weighted average daily outstanding balance due by the Transocean Defendants over the prior year.In the years ended December31, 2014 and 2013, we recognized guarantee fee income of CHF7million and CHF16million, respectively. On February25, 2013, certain of our subsidiaries (the “Respondents”) and the EPA entered into an administrative agreement (the “EPA Agreement”).The EPA Agreement resolves all matters relating to suspension, debarment and statutory disqualification arising from the matters contemplated by the Plea Agreement.Subject to compliance with the terms of the EPA Agreement, the EPA agreed that it will not suspend, debar or statutorily disqualify the Respondents and will lift any existing suspension, debarment or statutory disqualification.We have guaranteed the obligations required of the Respondents under the EPA Agreement. Norway tax investigations and trial contingent obligations—Certain of our wholly-owned subsidiaries are involved in ongoing investigations by Norwegian civil tax and criminal authorities relating to various transactions undertaken in 2001 and 2002 as well as the actions of certain employees of our former external tax advisors on these transactions.The authorities issued tax assessments related to certain restructuring transactions, migration of a subsidiary that was previously subject to tax in Norway, a 2001 dividend payment, certain currency exchange deductions and dividend withholding tax.We have guaranteed these tax assessments and related contingent obligations.At December31, 2013, the aggregate amount of our guarantee with respect to these tax disputes was NOK699million, equivalent to approximately CHF102million.In September2014, the Norwegian tax authorities formally abandoned part of the claim by issuing a revised writ, and we reduced our guarantee to NOK35million, equivalent to approximately CHF5million.In October2014, the Norwegian tax authorities formally dismissed all remaining claims related to the migration of our subsidiary that was previously subject to tax in Norway.As a result, we terminated the guarantee of NOK35million, equivalent to approximately CHF5million. SR-9 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued Transocean ManagementLtd. office lease obligation—Transocean ManagementLtd., has entered into a lease obligation for its principal offices in Vernier, Switzerland.Under an uncommitted line of credit, TransoceanLtd. has issued a surety bond in the full amount of this lease obligation.At December31, 2014 and 2013, our guarantee for the Transocean ManagementLtd. office lease obligation was CHF460,000. Note8—Contingencies U.S. Gulf of Mexico Macondowell incident—On April22, 2010, the Ultra-Deepwater Floater DeepwaterHorizon, a rig owned and operated by certain of TransoceanLtd.’s wholly-owned subsidiaries (the “MacondoSubsidiaries”), sank after a blowout of the U.S. Gulf of Mexico Macondowell caused a fire and explosion on the rig.The MacondoSubsidiaries have been named in lawsuits related to the Macondowell incident.Although the potential impact is uncertain, TransoceanLtd. and the MacondoSubsidiaries have excess liability insurance coverage as well as contractual indemnities from the operator of the well.See Note11—Subsequent Events. Federal securities claims—Afederal securities class action was filed in the U.S. District Court for the Southern District of NewYork, naming the Company and certain officers and directors as defendants.This action, captioned DeKalb County Pension Fund v. TransoceanLtd.,etal., alleges that the proxy statement related to the shareholder meeting in connection with the merger with GlobalSantaFeCorporation (“GlobalSantaFe”) violated Section14(a) of the Exchange Act (the “DeKalb Section14 case”), Rule14a9 promulgated thereunder and Section20(a) of the Exchange Act.The plaintiff claims that GlobalSantaFe shareholders received inadequate consideration for their shares as a result of the alleged violations and seeks recessionary and compensatory damages, including damages based on the decline in the stock price after the Macondo well incident. On March11, 2014, the Court dismissed the claims in the DeKalb Section14 case as time-barred, finding that American Pipe tolling is not applicable to the statute of repose governing claims under Section14(a) of the Exchange Act.Judgment was entered, and Plaintiffs appealed to the U.S. Court of Appeals for the Second Circuit (the “SecondCircuit”).Briefing in the SecondCircuit was temporarily stayed due to the U.S. Supreme Court’s grant of certiorari in another case, Public Employees' Retirement System of Mississippi v. IndyMacMBS,Inc.,etal. (the “IndyMac matter”), which addressed the issue on which the motion to dismiss in the DeKalb matter was decided with regard to the applicability of American Pipe tolling to the statute of repose governing claims under the Exchange Act.However, the U.S. Supreme Court dismissed the writ of certiorari in the IndyMac matter as improvidently granted on September29, 2014 and issued judgment on October31, 2014.The SecondCircuit briefing schedule in the Dekalb matter was subsequently unstayed, and plaintiffs filed their opening brief on December19, 2014. Shareholder derivative claims—In June2010, twoshareholder derivative suits were filed in the state district court in Texas by our shareholders naming the Company as a nominal defendant and certain of its current and former officers and directors as defendants.These cases alleged breach of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement and waste of corporate assets in connection with the Macondo well incident.Oneof these cases was voluntarily dismissed by the plaintiff in December2012, and the other was fully and finally dismissed by the state district court in August2013 on the ground that the action must be maintained in the courts of Switzerland.The First Court of Appeals in Texas affirmed the dismissal in July2014.No further review was sought, and the case is now closed. Wrongful death and personal injury claims—As of December31, 2014, we and the Macondo Subsidiaries continue to be named, along with other unaffiliated defendants, in ninecomplaints that were pending in state and federal courts in Louisiana and Texas involving multiple plaintiffs that allege wrongful death and other personal injuries arising out of the Macondowell incident.Per the order of the Multi-District Litigation Panel, all claims but one have been centralized for discovery purposes in the U.S. District Court, Eastern District of Louisiana.The complaints generally allege negligence and seek awards of unspecified economic damages and punitive damages.BP, MI-SWACO, WeatherfordLtd. and Cameron and certain of their affiliates, have, based on contractual arrangements, also made indemnity demands upon us with respect to personal injury and wrongful death claims asserted by our employees or representatives of our employees against these entities. Swiss value added tax—We are one of a group of Swiss entities, which are jointly and severally liable for the whole Swiss value added tax amount due to the Swiss tax authorities by this group. Note9—Related Party Transactions TransoceanInc.—TransoceanInc. holds our shares to satisfy, on our behalf, our obligation to deliver shares in connection with awards granted under our incentive plans, warrants or other right to acquire our shares.At December31, 2014 and 2013, TransoceanInc. held 8.7million and 10.2million, respectively, of our shares for this purpose. We and TransoceanInc., as the borrower and lender, respectively, entered into a credit agreement dated June1, 2011, establishing a USD2.0billion revolving credit facility.In the year ended December31, 2014, TransoceanInc. declared a dividend for USD1.5billion, equivalent to approximately CHF1.4billion, in satisfaction of amounts due under the revolving credit facility.At December31, 2014 and 2013, we had borrowings of USD19million and USD1.2billion, respectively, equivalent to approximately CHF19million and CHF1.1billion, respectively, outstanding under the revolving credit facility.At December31, 2014, the variable interest rate on the outstanding borrowings was 2.25percent. SR-10 TRANSOCEAN LTD. NOTES TO STATUTORY FINANCIAL STATEMENTS – continued In the year ended December31, 2014, TransoceanInc. also declared and paid to us an aggregate cash dividend of USD825million, equivalent to approximately CHF817million. Other subsidiaries—Our subsidiaries perform on our behalf certain general and administrative services, including executive administration, procurement and payables, treasury and cash management, personnel and payroll, accounting and other administrative functions.In the years ended December31, 2014 and 2013, we recognized such costs of CHF13million and CHF18million, respectively, recorded in general and administrative costs and expenses, including personnel costs of CHF8million in both years. Note10—Risk Assessment TransoceanLtd., as the ultimate parent company of TransoceanInc., Transocean ManagementLtd., and Transocean ServicesAS, is fully integrated into the Group-wide internal risk assessment process.In connection with its Group-wide internal risk assessment process, management regularly reports identified risks and reactions to such risks in its report to the board of directors of TransoceanLtd.The operating divisions of the Group and by specific corporate functions, including treasury, legal, internal audit, engineering and operations perform the procedures and actions necessary to identify risks and, where appropriate, mitigate such risks.Each operating division and corporate function is responsible for supporting and monitoring the Group-wide processes and procedures to ensure their effective execution. Note11—Subsequent Event Distributions of qualifying additional paid-in capital—On February15, 2015, our board of directors announced its recommendation that our shareholders at the 2015 annual general meeting approve a distribution of qualifying additional paid-in capital in the form of a U.S. dollar denominated dividend of $0.60per outstanding share, payable in fourquarterly installments of $0.15per outstanding share, subject to certain limitations.If approved, we expect that the dividend installments will be paid in June2015, September2015, December2015 and March2016. Macondo well incident insurance coverage—On February13, 2015, the Texas Supreme Court issued its answer to one of the FifthCircuit’s questions by determining that BP is not entitled to coverage under certain of our insurance policies for damages arising from subsurface pollution because BP assumed, and we did not assume, liability for such claims. Impairment—We estimate the fair value of our investments using a variety of valuation methods, including the income and market approaches, translated at the applicable currency exchange rate at December31, 2014.Subsequent to December31, 2014, the currency exchange rate between the Swiss franc and the US dollar has continued to fluctuate.At February17, 2015, the exchange rate was CHF0.93 to USD1.00.As an assessment of the sensitivity of the fair value, if the February17, 2015 exchange rate were to prevail on December31, 2015, we would be required to recognize an incremental impairment loss of CHF640million compared to the December31, 2014 exchange rate.Economic factors and conditions often affect multiple assumptions simultaneously and the effects of changes in key assumptions are not necessarily linear. Chief Executive Officer—Effective February15, 2015, StevenL. Newman and our board of directors mutually agreed that he would step down as Chief Executive Officer.Effective February16, 2015, IanC. Strachan, the chairman of our board of directors, assumed the role on an interim basis. SR-11 TRANSOCEAN LTD. PROPOSED APPROPRIATION OF AVAILABLE EARNINGS Proposed Appropriation of Available Retained Earnings (Accumulated Loss) The board of directors proposes that shareholders at the annual general meeting in 2015 approve the following appropriation (inthousands): December31, Balance brought forward from previous years chf chf Net loss of the year ) ) Total retained earnings (accumulated loss) ) Balance to be carried forward on this account chf ) chf Proposed Distribution of a Dividend out of General Legal Reserves from Capital Contribution The Board of Directors recommends to, and proposes for approval by, the shareholders that CHF422,084,000 of general legal reserves from capital contribution be released and allocated to “dividend reserve from capital contribution” (the “Dividend Reserve”). Proposed Release of General Legal Reserves from Capital Contribution to Dividend Reserve (in thousands) General legal reserves from capital contribution, as of December31, 2014 chf Less release to dividend reserve from capital contribution Remaining general legal reserves from capital contribution chf The Board of Directors submits and recommends for approval the shareholder resolution set forth below for approval by the Company's shareholders. Shareholder Resolution It is hereby resolved as follows: (1)A dividend in the amount of USD0.60 per share of the Company (the “Per Share USD Dividend Amount,” and the aggregate Per Share USD Dividend Amount, calculated on the basis of the total number of shares outstanding as of the 2015 Annual General Meeting, excluding any shares held by the Company or any of its direct or indirect subsidiaries, the “Aggregate USD Dividend Amount”) shall be distributed out of the dividend reserve from capital contribution (expressed in CHF and amounting to CHF422,084,000) pursuant to the proposal of the Board of Directors (the “Dividend Reserve”); the dividend shall be payable in four equal installments of USD0.15 per share of the Company outstanding (excluding any shares held by the Company or any of its direct or indirect subsidiaries) on the record date for the applicable installment (each such installment hereinafter a “Per Share Quarterly USD Dividend Amount;” each date on which a Per Share Quarterly USD Dividend Amount is paid hereinafter an “Installment Date;” and the aggregate Per Share Quarterly USD Dividend Amount payable on an Installment Date, calculated on the basis of the total number of shares outstanding as of the record date for the relevant Per Share Quarterly USD Dividend Amount, the “Aggregate Quarterly USD Dividend Amount”); provided, however, that: (a)if, on the date of the 2015 Annual General Meeting, the Aggregate USD Dividend Amount exceeds, when converted into CHF at a USD/CHF exchange rate prevailing on or about the date of the 2015 Annual General Meeting as determined by the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team, in its reasonable discretion, the Dividend Reserve (expressed in CHF), the proposed Per Share USD Dividend Amount shall be reduced such that the Aggregate USD Dividend Amount, converted into CHF at a USD/CHF exchange rate prevailing on or about the date of the 2015 Annual General Meeting as determined by the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team, in its reasonable discretion, is at a maximum equal to the Dividend Reserve (expressed in CHF); and provided, further, that: (b)if any Aggregate Quarterly USD Dividend Amount, when converted into CHF at a USD/CHF exchange rate prevailing on or about the record date for that Aggregate Quarterly USD Dividend Amount as determined by the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team, in its reasonable discretion, exceeds the Dividend Reserve amount (expressed in CHF) as of the record date for that Aggregate Quarterly USD Dividend Amount, taking into account the payment of any preceding Aggregate Quarterly USD Dividend Amount (if any) (the Dividend Reserve so calculated hereinafter the “Remaining Dividend Reserve”), the Per Share Quarterly USD Dividend Amount shall be reduced such that the Aggregate Quarterly USD Dividend Amount, converted into CHF at a USD/CHF exchange rate prevailing on or about the record date for such Aggregate Quarterly USD Dividend Amount as determined by the Board of Directors or, upon due authorization by the Board of Directors, Executive Management Team in its reasonable discretion, is at a maximum equal to the Remaining Dividend Reserve; and SR-12 TRANSOCEAN LTD. provided, further, that: (c)the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team, in its reasonable discretion, shall at any time have the authority to, in its discretion, accelerate or otherwise change the timing of the payment of the Per Share Quarterly USD Dividend Amount or to pay on an Installment Date more than one Per Share Quarterly USD Dividend Amount. (2)Shareholders may, upon the terms and conditions provided by the Board of Directors in its reasonable discretion, elect, during the election period as determined by the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team, to receive any Per Share Quarterly USD Dividend Amount in CHF (subject to the downward adjustments in accordance with the principles set forth above under (1)), at the USD/CHF exchange rate as determined by the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team, in its discretion. (3)It shall be the task of the Board of Directors or, upon due authorization by the Board of Directors, the Company's Executive Management Team to execute this resolution of the 2015 Annual General Meeting, including, but not limited to, reducing as appropriate the Per Share USD Dividend Amount and/or the Per Share Quarterly USD Dividend Amount, setting the record dates, the ex-dividend dates, the Installment Dates, and determining the duration of the election period to request payment of the Per Share Quarterly USD Dividend Amount in CHF and, for purposes of such election, the applicable USD/CHF exchange rate. As specified in the Articles of Association, the Board of Directors will determine the date from which shares newly issued out of the authorized share capital of the Company are entitled to dividend payments. Shares newly issued out of the conditional share capital are entitled to dividend payments if such shares are issued and outstanding on or before the record date for the relevant Per Share Quarterly USD Dividend Amount. For the avoidance of doubt, shareholders who sell their shares prior to the relevant record date lose their dividend entitlement and transfer such entitlement to the purchaser(s) of their shares. (4)Any Dividend Reserve amount remaining after the payment of the final Aggregate Quarterly USD Dividend Amount shall, by operation of this shareholder resolution, be immediately reallocated to the account "General legal reserves-Reserve from capital contribution," included in the Company's statutory standalone balance sheet, without any requirement that such reallocation be approved by the Board of Directors or the general meeting of shareholders. SR-13
